Appellant was convicted of the offense of having "possession of burglarious instruments," etc. Code 1923, § 3482.
The indictment was in the form prescribed by the Code, and the demurrers thereto were properly overruled. Code 1923, § 4556, form 29; Id., § 4527.
We have critically examined each of appellant's written, requested, and refused charges. In each instance, other than with regard to the general affirmative charges, which were manifestly, or obviously, refused without error, the evidence being ample to support the verdict returned, if said charge is not faulty, we find the substance of same to have been fully given to the jury either in the trial court's oral charge or some one or more of the numerous written charges given at appellant's request.
The few exceptions reserved on the taking of testimony have likewise had our careful attention. The ruling underlying each of same seems so clearly without prejudicial error as not to warrant comment by us.
The evidence in the case, it is true, was circumstantial. But it was such that the jury might well find, as it did, that it was conclusive — certainly to the extent that appellant's guilt was shown beyond a reasonable doubt.
We find nowhere prejudicial error, and the judgment of conviction is affirmed.
Affirmed. *Page 70